              Case 2:19-cr-00259-JCC Document 44-1 Filed 11/25/20 Page 1 of 2




 1

 2                                                              The Honorable John C. Coughenour

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE

 8   UNITED STATES OF AMERICA,
                                                         No. CR19-259 JCC
 9                  Plaintiff,
10          v.                                           ORDER GRANTING MOTION TO SEAL

11
     RYAN HERNANDEZ,
12
                    Defendant.
13

14          THIS MATTER comes before the Court upon Defendant’s motion to permit Exhibits A,

15   B and E to his sentencing memorandum to remain under seal as they relate to confidential and
16   sensitive personal medical information.
17
            The Court FINDS that Exhibits A, B and E to Defendant’s sentencing memorandum
18
     contain confidential and sensitive personal medical information which should remain under seal.
19
     The Court therefore GRANTS the motion to seal and ORDERS that Exhibits A, B and E to
20
     Defendant’s sentencing memorandum shall remain under seal.
21
            DONE THIS ____ day of ____________, 2020.
22

23

24                                               The Honorable John C. Coughenour
                                                 United States District Judge
25

      ORDER GRANTING MOTION TO SEAL                             BLACK & ASKEROV, PLLC
      (Ryan Hernandez; No. CR19-259 JCC) - 1                705 Second Avenue, Suite 1111
                                                                 Seattle, WA 98104
                                                          206.623.1604 | Fax: 206.658.2401
              Case 2:19-cr-00259-JCC Document 44-1 Filed 11/25/20 Page 2 of 2




     Presented by:
 1
     LAW OFFICE OF SARA L. CAPLAN
 2

 3   s/ Sara L. Caplan
     Sara L. Caplan
 4   Attorney for Ryan Hernandez
 5

 6
     BLACK & ASKEROV, PLLC

 7
     s/ Christopher Black
 8   Christopher Black
     Attorney for Ryan Hernandez
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

      ORDER GRANTING MOTION TO SEAL                    BLACK & ASKEROV, PLLC
      (Ryan Hernandez; No. CR19-259 JCC) - 2        705 Second Avenue, Suite 1111
                                                         Seattle, WA 98104
                                                  206.623.1604 | Fax: 206.658.2401
